11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
John Wayne Denison, Independent
Executor of the 
Estate of Ida Baldwin Denison,
Deceased, and 
Trustee of the
Bob Marshall Denison Trust  
Appellant
Vs.                   No.
11-02-00093-CV B
Appeal from Stonewall County
Bob Marshall
Denison
Appellee
 
Appellant
has filed in this court a motion to dismiss his appeal.  Appellant states in his motion that the
parties have reached an agreement and that their agreement has been confirmed
by the trial court.  The motion is
granted.  TEX.R.APP.P. 42.1.
The
appeal is dismissed.
 
PER CURIAM
 
June 13, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.